******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        CITY OF STAMFORD ET AL. v. TEN
              RUGBY STREET, LLC
                   (AC 36803)
                 Keller, Mullins and Schaller, Js.
    Argued October 19, 2015—officially released March 22, 2016

   (Appeal from Superior Court, judicial district of
Stamford-Norwalk, Hon. Edward R. Karazin, Jr., judge
                   trial referee.)
  Thomas M. Cassone, for the appellant (defendant).
  James V. Minor, special corporation counsel, with
whom, on the brief, was Kathryn Emmett, director of
legal affairs, for the appellees (plaintiffs).
                          Opinion

   SCHALLER, J. The defendant, Ten Rugby Street, LLC,
appeals from the judgment of the trial court ordering
the defendant to cease operation of a rock crushing
enterprise or of a preparation recycling operation at
10 Rugby Street, Stamford (property), and issuing a
permanent injunction preventing the defendant from
operating any crushers on the property without a spe-
cial exception. On appeal, the defendant claims that the
trial court (1) failed to interpret or apply the Stamford
zoning regulations (regulations) correctly, and (2) vio-
lated the defendant’s due process rights by exceeding
the scope of the cease and desist order in issuing an
injunction that went beyond the relief requested by the
plaintiffs, the city of Stamford and James J. Lunney III,
zoning enforcement officer for the city of Stamford. We
affirm the judgment of the trial court.
  The following facts, as found by the court, and proce-
dural history are relevant to our discussion. On June
21, 2010, Lunney issued a cease and desist order to the
defendant.1 The order required in part that the defen-
dant ‘‘was to cease a rock crushing operation, a recycl-
ing preparation operation and a material transfer site.’’2
  On September 20, 2011, the plaintiffs filed a verified
complaint, alleging that the defendant had failed to com-
ply with the cease and desist order. The court held a
hearing over three days during which it heard testimony
from Lunney, Antonio Vitti, Sr., owner of the defendant,
and several residents of neighboring properties. The
court also admitted numerous exhibits, including pho-
tographs and videos of the activities conducted on the
property. The court issued a memorandum of decision
on April 30, 2014. It summarized the facts, in relevant
part, as follows:
   ‘‘Mr. Vitti, Sr., has been in business in the city of
Stamford since 1967 [hereinafter Vitti and his associated
companies, including the defendant, Ten Rugby Street,
LLC, are] collectively called [Vitti].3 [Vitti] rented vehi-
cles, sold fill, trap rock, and accepted and stored and
separated excavation materials from others. He also
sold the separated and reclaimed materials. He was
a licensed excavator. In 1976, [Vitti] purchased M-G
[general industrial zone] property at 35 Harbor Street,
and continued his same operation there until 1979,
when he expanded into the abutting 10 Rugby Street
lot pursuant to a lease with Gotham Technology . . . .
In 1998 [Vitti] purchased 10 Rugby Street and continued
the same operations, and leased back a part of the
building portion of the premises to Gotham. . . .
   ‘‘Throughout, [Vitti] excavated [his] own materials
and stored and separated them on-site, as well as
accepting the materials of others; and with both activi-
ties separated, stored and sold them. The primary mate-
rials excavated, accepted, separated and stored by the
defendant have been road building and construction
site materials such as blacktop, concrete, bricks, gravel,
dirt, sand and fill.’’
  The plaintiffs asserted at trial that the defendant’s
activities included crushing both rock and non-rock
materials in violation of the regulations, and operation
of a recycling preparation operation, which required a
special permit. The defendant maintained that it was
not in violation of the zoning regulations.
   The court granted the plaintiffs’ request for a perma-
nent injunction. The court concluded that the defen-
dant’s actions were barred on several grounds. It found
that (1) any ‘‘crushing’’ is barred in the zoning district
in question, an M-G zone; (2) the ‘‘primary business’’
of the defendant is ‘‘recycling large amounts of other
contractors’ excavation, construction and demolition
material by crushing and shredding this material into
a marketable product such as gravel or clean fill’’
(emphasis in original); (3) the defendant conducted a
‘‘recycling preparation operation’’ as defined by § 82.1
of the regulations, without the required special excep-
tion; (4) the defendant’s use was not a valid noncon-
forming use; and (5) a contractor’s material and
equipment storage yard is for storage of material, rather
than for processing it. It determined that it would not
issue a fine, as the defendant had not wilfully violated
the regulations, but it granted a permanent injunction
‘‘requiring the defendant, Ten Rugby Street, LLC, to
comply with zoning regulations at the Ten Rugby Street
property; to cease the operation of any crusher on Ten
Rugby Street; to comply with the cease and desist order
dated [June 21, 2010], to wit: that the said defendant
cease to illegally utilize, or to permit to be so utilized,
the premises located at 10 Rugby Street to operate a
rock crushing enterprise or to conduct a preparation
recycling operation without a special exception; and
a permanent injunction from continuing violations of
zoning regulations.’’ We will set forth further facts as
necessary.
  Following the trial court’s decision, the defendant
appealed to this court. The defendant filed a motion
for articulation, which the trial court denied.4 This court
granted review of the trial court’s order denying the
motion, and subsequently denied the requested relief.
   On appeal, the defendant claims that the trial court
(1) failed to interpret or apply the regulations correctly,
and (2) violated the defendant’s due process rights by
exceeding the scope of the cease and desist order in
issuing the injunction.5 In considering the first issue,
we consider whether the defendant’s primary business,
as found by the trial court, is permitted on a ‘‘contrac-
tor’s material and equipment storage yard and building,’’
or any other use category permitted as of right in Stam-
ford. We next consider whether the defendant’s primary
business is specifically prohibited by the zoning regula-
tions because it constitutes operation of a recycling
preparation operation without a special exception.
Finally, we consider whether the defendant’s primary
business is permitted as a prior existing use. We then
turn to the defendant’s claim that the trial court violated
the defendant’s due process rights by exceeding the
cease and desist order and complaint.
                             I
  INTERPRETATION OF ZONING REGULATIONS
   The defendant claims that the court misinterpreted
the regulations. We disagree. At the outset, we identify
the applicable standard of review. As the interpretation
of regulations poses a question of law, our review is
plenary. See Driska v. Pierce, 110 Conn. App. 727, 732,
955 A.2d 1235 (2008). Where the trial court has made
findings of fact, however, ‘‘our review is limited to
deciding whether such findings were clearly errone-
ous.’’ (Internal quotation marks omitted.) Johnnycake
Mountain Associates v. Ochs, 104 Conn. App. 194, 200,
932 A.2d 472 (2007), cert. denied, 286 Conn. 906, 944
A.2d 978 (2008).
   We next set forth the relevant legal standards. ‘‘[Z]on-
ing regulations are local legislative enactments . . .
and, therefore, their interpretation is governed by the
same principles that apply to the construction of stat-
utes. . . . Moreover, regulations must be interpreted
in accordance with the principle that a reasonable and
rational result was intended . . . .’’ (Internal quotation
marks omitted.) Thomas v. Planning & Zoning Com-
mission, 98 Conn. App. 742, 745, 911 A.2d 1129 (2006).
‘‘Our Supreme Court has instructed that courts should
avoid interpretations that could result in absurd [and]
unworkable . . . results.’’ (Internal quotation marks
omitted.) Trumbull Falls, LLC v. Planning & Zoning
Commission, 97 Conn. App. 17, 24, 902 A.2d 706, cert.
denied, 280 Conn. 923, 908 A.2d 545 (2006).
  The parties agree that the regulations are permissive
in character. Where ‘‘[t]he regulations are permissive
in character . . . [t]he uses which are permitted in
each type of zone are spelled out. Any use that is not
permitted is automatically excluded.’’ Gordon v. Zoning
Board, 145 Conn. 597, 604, 145 A.2d 746 (1958). The
regulations classify uses of property as permitted uses
or uses subject to approval by the Zoning Board of
Appeals, also known as special exceptions. Stamford
Zoning Regs., art. III, § 5. At trial, Lunney also described
permitted uses as uses ‘‘as of right,’’ and explained that
while property owners ‘‘should’’ get a use permit when
they change the use of their property from one permit-
ted use to another, there was generally no reason not
to issue a use permit if they met other zoning require-
ments. According to the regulations, special exceptions,
on the other hand, ‘‘shall be granted by the reviewing
board only upon a finding that the proposed use or
structure or the proposed extension or alteration of an
existing use or structure is in accord with the public
convenience and welfare after taking into account [a
variety of considerations, including location, nature of
the use, traffic patterns, the nature of the surrounding
area, and the Master Plan of the City of Stamford].’’
Stamford Zoning Regs., art. V, § 19, 3.2.
                             A
                     Permitted Uses
   The defendant argues that the court was incorrect
in finding that crushing of non-rock materials such as
concrete, blacktop, and cement (crushing non-rock
materials), one aspect of its primary business as found
by the trial court, is not within any of the permissible
use categories for the zone in which the property is
located. The trial court found that the property is situ-
ated in an M-G (general industrial) district, although
it abuts on residential property.6 Our primary inquiry,
therefore, is whether any use listed for the general
industrial district would permit crushing non-rock
materials. As we explain below, we make this determi-
nation by considering the definition of ‘‘contractor’s
material and equipment storage yard and building’’ in
the regulations, other parts of the regulations, the testi-
mony of Lunney, and case law. See Vivian v. Zoning
Board of Appeals, 77 Conn. App. 340, 345, 823 A.2d 374
(2003) (‘‘[a] court must interpret a statute as written
. . . and it is to be considered as a whole, with a view
toward reconciling its separate parts in order to render
a reasonable overall interpretation’’ [internal quotation
marks omitted]); Balf Co. v. Planning & Zoning Com-
mission, 79 Conn. App. 626, 635–36, 830 A.2d 836 (‘‘the
position of the municipal land use agency is entitled to
some deference’’ [internal quotation marks omitted]),
cert. denied, 266 Conn. 927, 835 A.2d 474 (2003); Build-
ers Service Corp. v. Planning & Zoning Commission,
208 Conn. 267, 276, 545 A.2d 530 (1988) (‘‘[w]here a
statute or regulation does not define a term, it is appro-
priate to focus upon its common understanding as
expressed in the law’’ [internal quotation marks
omitted]).
   The defendant maintains that it is using the property
as a ‘‘contractor’s material and equipment storage yard
and building,’’ which is a permitted use as of right in
a general industrial district, as well as in C-S (shorefront
commercial) and M-L (light industrial) districts.7 Stam-
ford Zoning Regs., art. III, § 4 A. The trial court found
that use of the property as a contractor’s material and
equipment storage yard and building would not include
crushing non-rock materials. The regulations do not
define a ‘‘contractor’s material and equipment storage
yard and building’’; we, therefore, look to the plain
language of the term, the term’s place in the regulatory
scheme, and interpretation of the term by the city of
Stamford and by other courts in order to determine
whether crushing non-rock materials would be permit-
ted. Our analysis of whether crushing non-rock materi-
als would be permitted in a contractor’s material and
equipment storage yard and building informs our
broader determination of whether crushing non-rock
materials is permitted in any permissible use category.
   We turn first to the plain language of the phrase,
‘‘contractor’s material and equipment storage yard and
building.’’ The defendant argues that the term is ambigu-
ous because it ‘‘involves a conjunction and is unpunctu-
ated . . . .’’ The defendant further argues that one
interpretation is that the word storage is only modified
by equipment, such that the term could be separated
into ‘‘ ‘contractor’s material yard’ ’’ and ‘‘ ‘contractor’s
equipment storage yard’ . . . .’’ The defendant main-
tains that this construction would impose no limitation
on what the contractor could do with its material on-
site. We do not perceive the same ambiguity. If the term
contained commas, e.g., ‘‘contractor’s material, and
equipment storage, yard and building’’ or ‘‘contractor’s
material, and equipment storage yard and building,’’ it
would be susceptible to the defendant’s interpretation.
In the absence of these commas, we conclude that the
meaning is clearly a yard and building used by a contrac-
tor to store materials and to store equipment. Storage
does not suggest that crushing large amounts of mate-
rial would be contemplated. Henceforth, we refer to a
‘‘contractor’s material and equipment storage yard and
building’’ as a ‘‘contractor’s yard.’’
   Other parts of the regulatory scheme support the
conclusion that crushing non-rock materials is not per-
mitted in a contractor’s yard, or in any other permitted
use within a general industrial district. First, the regula-
tions specifically note that crushing is barred in a sand
and gravel pit or in a sand and gravel bank with the
blanket statement, ‘‘no crushing.’’8 The defendant
asserts that the trial court erred in concluding that
crushing non-rock materials would be barred in a con-
tractor’s yard based on its being barred in these two
use categories. It asserts that the court impermissibly
extended the ban on crushing in these two use catego-
ries to all of Stamford, despite Lunney’s concession that
the two categories were inapplicable to the defendant.
In contrast, we find the court’s interpretation persua-
sive; we conclude that the regulations specifically bar
crushing in these two areas because they are the two
areas in which crushing was most likely to occur, and
we infer from this that the regulations bar crushing
non-rock materials elsewhere.
  The special exception required for excavations pro-
vides further support for the conclusion that crushing
of non-rock materials is barred in a contractor’s yard,
and in a general industrial zone. The defendant con-
tends that the court could not have used the special
exception as grounds for barring crushing non-rock
materials on the property because the trial court could
not have concluded that the defendant’s use constituted
excavating on the property. According to the defendant,
Lunney testified that the defendant was not operating
an excavation site on the property, and therefore the
trial court should not have relied on the requirements
for an excavation site. We interpret the import of the
special exception differently than the defendant does,
in accordance with the trial court’s interpretation. Pur-
suant to the regulations, any excavation of more than
one hundred cubic yards not already permitted under
a building permit requires a permit issued by the zoning
enforcement officer. Stamford Zoning Regs., art. IV, § 15
A. The regulations require an excavator who intends
to crush rocks to apply for a special permit, and other-
wise bar ‘‘processing of excavated materials on the
premises except with a simple bar type screen to
remove oversize aggregates and used only for loading
of trucks.’’9 Id., § 15 A 3 a. They further state that ‘‘[n]o
material brought to the site shall be processed by crush-
ing.’’ Id., § 15 A 5. We conclude that the specific require-
ments this section of the regulations places on ‘‘rock
crushing’’ and the processing of other excavation mate-
rials by crushing provides further support that crushing
non-rock materials is barred.
  These sections of the regulations (the bans on crush-
ing in other uses and the strict limitations on rock
crushing while excavating) suggest that crushing non-
rock materials is barred. Each provides further support
for the conclusion that crushing non-rock materials is
not permitted in a contractor’s yard, or in another use
area which does not clearly state that crushing non-
rock materials is permitted.
   We also look to the interpretation of the zoning
authorities, principally the zoning enforcement officer.
Lunney testified that in a contractor’s yard, the defen-
dant could sell crushed stone that he had bought else-
where, but he could not crush items or change their
shape. He testified: ‘‘And he is not—he is not a contrac-
tor where he’s buying something and selling it. He’s
making the product from a method that he is not
allowed to use on that site.’’
   Lunney explained that he had not issued a cease and
desist order earlier because he had not witnessed a
violation taking place until recently. He also testified
that he required the defendant to remove the rock crush-
ing equipment in the cease and desist order because it
was the only way to ensure that the defendant did not
crush any rocks.10 We conclude that Lunney’s interpre-
tation, as found by the trial court, provides further sup-
port for our conclusion that crushing non-rock
materials is not permitted in a contractor’s yard, or in
any other use area which does not clearly state that
crushing non-rock materials is permitted.
  Neither this court nor our Supreme Court has had
cause to determine the scope of permissible activities
in a contractor’s yard with reference to activities similar
to those in the present case. In Ogden v. Zoning Board
of Appeals, 157 Conn. App. 656, 658–59, 117 A.3d 986,
cert. denied, 319 Conn. 927, 125 A.3d 202 (2015), this
court upheld the defendant Columbia zoning board of
appeals’ determination that that plaintiff’s use of his
property ‘‘for the outside storage of vehicles, equipment
and trailers and a wholesale operation for the distribu-
tion of landscaping materials’’ fit within the definition of
a ‘‘construction/contractor’s yard.’’ (Internal quotation
marks omitted.) In that case, this court did not consider
whether activities similar to those in the present case
would also be within the definition of a contractor’s
yard. Several judges of the Superior Court have interpre-
ted similar terms when interpreting the zoning regula-
tions of other cities. In 301 Eagle Street, LLC v. Zoning
Board of Appeals, Superior Court, judicial district of
Fairfield, Docket No. CV-11-6015612-S, 2012 WL 802881,
*13 (February 16, 2012), a judge of the Superior Court
considered whether the Bridgeport zoning regulations
permitted crushing and cutting metal in a contractor’s
storage yard. The judge found that ‘‘the ability to store
metals on a contractor storage yard may not be
extended to a use which buys and sells metals, crushes
metals, cuts them, moves them with heavy equipment,
and trucks the metal off-site to a facility in Norwalk.’’
Id. Likewise, in Papoosha v. Zoning Board of Appeals,
Superior Court, judicial district of Middlesex, Docket
No. CV-01-0096322 (September 12, 2003) (35 Conn. L.
Rptr. 576, 576, 579), the trial court determined that
a garden center, permitted by special exception, was
barred from ‘‘stockpiling and processing of earth prod-
ucts . . . .’’ In Brookside Nurseries, Inc. v. Zoning
Board of Appeals, Superior Court, judicial district of
Stamford-Norwalk, Docket No. FA-05-4003653-S (May
1, 2007) (43 Conn. L. Rptr. 323, 324–26), the trial court
recited the definition of ‘‘contractor’s storage yards’’
from the Norwalk Zoning Regulations,11 then held that
processing of humus, sand, leaf compost, clay, basalt
rock, peanut shells, and sawdust by blending with
machinery to form ‘‘ecosoil’’ was not a use contem-
plated by the definition of contractor’s storage yards.
Each of these interpretations is consistent with our
interpretation.
  The defendant also has claimed that crushing non-
rock materials is permissible as an accessory use in a
contractor’s yard. Although Lunney alluded to this in
his testimony, we need not reach this issue because
the trial court specifically found that ‘‘the primary busi-
ness is recycling large amounts of other contractors’
excavation, construction and demolition material by
crushing and shredding this material into a marketable
product such as gravel or clean fill.’’ (Emphasis omit-
ted.) An accessory use must be dependent on a principal
or main use. Loring v. Planning & Zoning Commis-
sion, 287 Conn. 746, 767, 950 A.2d 494 (2008), see also
Papoosha v. Zoning Board of Appeals, supra, 35 Conn.
L. Rptr. 580 (‘‘[t]he magnitude of the proposed produc-
tion activity, in terms of the hours of operation and the
size of the screener, suggests that the plaintiffs never
intended for the preparation of topsoil to be an acces-
sory use, subordinate and minor in significance to the
primary use of the garden center’’). Having reviewed
the evidence, we conclude that the court’s factual deter-
mination that crushing and recycling was the primary
use of the defendant’s property was not clearly errone-
ous. Therefore we need not reach the issue of whether
crushing or recycling of a smaller scale could be a valid
accessory use.
  On the basis of the foregoing analysis, we conclude
that the plain meaning of ‘‘contractor’s yard’’ does not
permit crushing non-rock materials as the primary use.
On the basis of our plenary review of the regulations,
we determine that there is not another use category
permitted as of right in a general industrial district that
would permit crushing non-rock materials.
                            B
           Recycling Preparation Operation
   The defendant argues that the court improperly con-
cluded that the defendant’s primary business in crush-
ing or sorting excavation, construction, and demolition
material brought by others for resale fits within the
definition of a recycling preparation operation in article
II, § 82.1, of the regulations. If it does, then the defen-
dant is barred from using the property in this manner
without a special exception permit.
   The regulations define a recycling preparation opera-
tion, in relevant part, as: ‘‘(a) An operation of a recycl-
ing/transfer facility solely for the collection,
compacting, crushing, shredding, baling, pulverizing,
separation, sorting and consolidation of solid waste
materials, including newspapers, paper and cardboard
materials, construction materials, demolition materials,
wood products, plastics, tires, rags and similar materi-
als for reclamation and volume reduction purposes and
for transfer to other sites for final reprocessing, recla-
mation, conversion or change of form. (b) No garbage,
putrescent, toxic, biomedical or hazardous waste shall
be allowed on the premises. No incineration shall be
permitted on the premises and no stockpiling or storage
of any materials shall be allowed outside of the enclosed
building. There shall be no reprocessing, conversion or
change of form of such materials on the premises and
all separated and sorted materials shall be transferred
to other sites for final reprocessing, reclamation, con-
version, incineration or other disposition. (c) All activi-
ties shall be conducted within an enclosed building
. . . . (d) Within the M-G General Industrial District
the site shall be not less than one and one-half acres
if used for multiple purposes and . .. shall have access
and entry from two or more streets not more than 1
mile from an entrance to the Connecticut Turnpike.’’
Stamford Zoning Regs., art. II, § 82.1.12
   The court found, on the basis of multiple exhibits
entered into evidence, that demolition or construction
materials were processed by the defendant. This
included concrete, cement, blacktop, and steel rebar
from the demolition of buildings. It noted that the defen-
dant had held itself out as a recycling operation, adver-
tising that ‘‘A. Vitti Recycling, Inc. offers . . . recycling
services . . . blocks . . . rocks, concrete . . . black
top . . . .’’ (Citation omitted.) It concluded that the
defendant lacked a special exception from the zoning
board or other necessary approvals, yet was ‘‘operating
a recycling operation-material transfer site in violation
of the regulations . . . .’’
   The defendant contends that the non-rock materials
it processes are not recyclable materials; therefore, the
section does not apply. The defendant argues that ‘‘solid
waste materials’’ referred to in § 82.1, do not include
the non-rock materials that it processes. In aid of this
contention, it cites to a variety of definitions of waste,
none of which we find illuminating, then looks to the
Stamford Code of Ordinances (ordinances) regarding
garbage, rubbish, and refuse removal. It cites to the
ordinances’ definition of municipal solid waste as
‘‘[g]arbage, offal, rubbish and waste from residential,
commercial, industrial and institutional sources,
excluding solid waste consisting of significant quanti-
ties of . . . bulky waste . . . and materials which
have been declared as recyclable in Article IV of Chapter
137.’’ Stamford Code of Ordinances, art. I, § 137-1 (A).
Bulky waste is defined as ‘‘[l]and-clearing debris and
other waste resulting from construction and demolition
debris . . . .’’ Id. Recyclables are defined in a latter
section as ‘‘[a]ny of the following items: cardboard,
glass food and beverage containers, leaves, metal food
and beverage containers, newspaper, office paper,
scrap metal, storage batteries, waste oil and recyclable
plastics. . . .’’ Id., art. IV, § 137-29. The defendant con-
tends that concrete, cement, and blacktop do not fit
into the definition of municipal solid waste in the ordi-
nances; therefore, they are not solid waste under § 82.1.
   In his testimony, Lunney questioned the applicability
of the ordinances.13 We agree that their relevance is
limited, as they concern a different area of municipal
regulation: waste disposal rather than zoning. More-
over, our interpretation of the ordinances differs from
the defendant’s interpretation. Municipal solid waste
appears to be a subset of solid waste, as are bulky
waste and recyclables.14 The solid waste materials con-
templated by § 82.1 of the regulations would consist of
recyclables per the ordinances, as well as the construc-
tion and demolition materials noted in the definition of
bulky waste. This interpretation is aided by General
Statutes § 22a-207, which defines solid waste and
municipal solid waste separately.15 This statutory defini-
tion, like the ordinances, is for the purpose of waste
disposal, rather than zoning.
   The defendant asserts that the terms construction
materials and demolition materials in § 82.1 refer only
to plaster, drywall, wood, roof shingles, and the like
that are normally discarded. The defendant then cites
to Lunney’s statement that he did not witness any of
these materials at the property. The court found signifi-
cant evidence of processing and crushing of non-rock
materials that originated from demolished buildings and
roads, on the basis of videos and the defendant’s own
advertisements.16 The defendant’s argument implies
that non-rock materials are not normally discarded, but
the defendant does not provide information as to what
is typically done with them after the building, road, or
bridge that is composed of them is demolished. The
court found that, in this case, they are crushed, pro-
cessed, and reused. It is counterintuitive that the defini-
tion of recycling preparation operation would only
provide for recycling of materials which are thrown
away, rather than items which are commonly recycled.
We conclude that the trial court did not err in conclud-
ing on the basis of the evidence before it that the non-
rock materials processed by the defendant resulted
from demolition or construction activities, and there-
fore fit within any reasonable definition of construction
and demolition materials.
   The court included excavation in its description of
the defendant’s primary use of the property. The court
referred to ‘‘recycling large amounts of other contrac-
tors’ excavation, construction and demolition material
. . . .’’ (Emphasis omitted.) In addition, the court found
that ‘‘[t]he primary materials excavated, accepted, sepa-
rated and stored by the defendant have been road build-
ing and construction site materials such as blacktop,
concrete, bricks, gravel, dirt, sand and fill,’’ and that
‘‘most of the material that was processed by him was
foundation and road material.’’
   These findings indicate the court’s determination that
considerable overlap exists among construction, demo-
lition, and excavation materials. We note that § 82.1
does not refer to ‘‘excavation materials’’ as a separate
category of materials. However, to the extent that
‘‘excavation materials’’ may constitute a category of
materials distinct from construction and demolition
materials, we conclude that the excavation materials
that the trial court found the defendant crushed (black-
top, concrete, bricks) are similar to construction and
demolition materials. We are persuaded, therefore, that
the trial court reasonably could have concluded that
they fit within the residual phrase ‘‘and similar materi-
als’’ in the definition of solid waste materials in § 82.1.
   The court’s findings indicate that the defendant was
crushing solid waste materials for resale. Therefore, it
was required to comply with § 82.1, including obtaining
a special exception permit and otherwise following the
other regulatory requirements for a recycling prepara-
tion operation. The court properly found that the defen-
dant had not done so, and therefore was in violation
of the regulations.
                             C
                   Prior Existing Use
   The defendant contends that its use of the property
should be permitted as a prior existing use. It asserts
that its present use existed prior to the enactment of the
current definition of the phrase recycling preparation
operation. In addressing this contention, the trial court
concluded that the defendant had not demonstrated
that its use preceded the enactment of zoning regula-
tions in Stamford.
   We first review those facts relevant to this claim.
The trial court found the following: ‘‘In 1976, [Vitti]
purchased M-G property at 35 Harbor Street and contin-
ued his same operation there until 1979, when he
expanded into the abutting 10 Rugby Street lot pursu-
ant to a lease with Gotham Technology, which was a
chemical factory that manufactured solvents that
cleaned boilers and furnaces.’’ (Emphasis added.) It
later found the following: ‘‘In the early days of his opera-
tion he crushed all of the materials with a thirty-five
ton bulldozer going up and down on top of the materials
and then he screened the materials. (In 1979 he had a
bulldozer as a crusher and a shredder and then new
equipment.) In 1990–1991 or 1992 he began expansion
into 10 Rugby Street. Periodically the lot is empty.
Sometime during 2012 and 2013 the lot was empty. He
admits the operation is now a bigger operation. In 2000
he got new machines, a crusher and a shredder that all
do the same type of things.’’ (Emphasis added.) On the
basis of these findings, it is unclear whether Vitti began
operating at the property in 1979 or in 1990–91, but it
is clear that 1979 was the earliest possible time at which
he could have done so, and that he has expanded his
use of the property significantly since 1990.
   As of October 6, 1978, the definition of recycling
preparation operation was ‘‘[a]n operation involving
solely the collection of glass and nonferrous metals and
the collection, compacting and baling of cardboard and
trash paper. It being specifically understood that no
processing, crushing of glass or compacting or baling
of metals may be done on the premises. All storage and
operations must take place inside an enclosed build-
ing.’’ The current definition of recycling preparation
operation, as stated in the prior section, was enacted
in 1990.17
  ‘‘General Statutes § 8-2 (a) provides in relevant part
that zoning regulations shall not prohibit the continu-
ance of any nonconforming use, building or structure
existing at the time of the adoption of such regulations.
Such regulations shall not provide for the termination
of any nonconforming use solely as a result of nonuse
for a specified period of time without regard to the
intent of the property owner to maintain that use. . . .
A nonconformity has been defined as a use or structure
[that is] prohibited by the zoning regulations but is
permitted because of its existence at the time that the
regulations [were] adopted. . . . For a use to be con-
sidered nonconforming . . . that use must possess two
characteristics. First, it must be lawful and second, it
must be in existence at the time that the zoning regula-
tion making the use nonconforming was enacted. . . .
The party claiming the benefit of a nonconforming use
bears the burden of proving that the nonconforming use
is valid.’’ (Citations omitted; emphasis omitted; internal
quotation marks omitted.) Cumberland Farms, Inc. v.
Zoning Board of Appeals, 74 Conn. App. 622, 627–28,
814 A.2d 396, cert. denied, 263 Conn. 901, 819 A.2d
836 (2003).
   In considering this claim, we again note that the regu-
lations are permissive. We also note that the defendant
bears the burden of proving that the prior existing use
exception applies. The defendant therefore was
required to prove either that its use preceded the enact-
ment of zoning altogether, or that it was at one time a
permitted use, and has since ceased to be permitted due
to new regulations. The court found that the defendant’s
use did not precede the enactment of zoning regula-
tions.18 The defendant has not provided any reference
suggesting that its use of the property had been permis-
sible prior to 1990, when the current version of § 82-1
rendered its use subject to a special exception.19 The
change in the definition of recycling preparation opera-
tion does not demonstrate that the defendant’s use of
the property was previously permitted. A change in the
definition rendering a given use of a property controlled
by that definition and subject to a special exception
could indicate either that the use was previously permit-
ted, or that the use was previously barred. Given our
prior discussion regarding the permissive nature of the
regulations, the definition of a contractor’s yard, and
our conclusion that crushing non-rock materials as a
primary use is not permitted except where specifically
authorized by the regulations, we conclude that the
defendant has not demonstrated that its use of the prop-
erty was permissible, then rendered impermissible due
to a change in the regulations. The court was therefore
correct that it was not a prior existing use.
  On the basis of all of the foregoing, we conclude
that the trial court correctly found that the defendant’s
primary activity of ‘‘recycling large amounts of other
contractors’ excavation, construction and demolition
material by crushing and shredding this material into
a marketable product’’; (emphasis omitted); was not
permitted by the regulations. This is not the end of our
inquiry, however. We must now look to whether the
scope of the court’s order impermissibly exceeded the
scope of the relief sought in the complaint and in the
cease and desist order.
                            II
                 SCOPE OF REMEDY
   The defendant claims that the trial court’s order
exceeded the scope of the cease and desist order and
the complaint and therefore violated its due process
rights.20 We disagree. We first set forth the standard of
review and applicable law.
   ‘‘The following standard of review applies to the
review of a trial court’s ruling on an injunction. The
issuance of an injunction and the scope and quantum
of injunctive relief rests in the sound discretion of the
trier. . . . A prayer for injunctive relief is addressed to
the sound discretion of the court and the court’s ruling
can be reviewed only for the purpose of determining
whether the decision was based on an erroneous state-
ment of law or an abuse of discretion.’’21 (Internal quota-
tion marks omitted.) Welles v. Lichaj, 136 Conn. App.
347, 354, 46 A.3d 246, cert. denied, 306 Conn. 904, 52
A.3d 730 (2012). ‘‘How a court balances the equities is
discretionary but if, in balancing those equities, a trial
court draws conclusions of law, our review is plenary.’’
(Internal quotation marks omitted.) New Breed Logis-
tics, Inc. v. CT INDY NH TT, LLC, 129 Conn. App.
563, 571, 19 A.3d 1275 (2011). ‘‘The interpretation of
pleadings is an issue of law. As such, our review of the
court’s decisions in that regard is plenary.’’ (Internal
quotation marks omitted.) Stamford Landing Condo-
minium Assn., Inc. v. Lerman, 109 Conn. App. 261,
271, 951 A.2d 642, cert. denied, 289 Conn. 938, 958 A.2d
1246 (2008).
   ‘‘The allegations of a complaint limit the issues to be
decided on the trial of a case and are calculated to
prevent surprise to opposing parties. . . . It is funda-
mental in our law that the right of a plaintiff to recover
is limited to the allegations of his complaint. . . . The
purpose of a complaint . . . is to limit the issues at
trial, and . . . pleadings are calculated to prevent sur-
prise. . . . It is fundamental to our law that the right
of a [party] to recover is limited to the allegations in
his [pleading]. . . . Facts found but not averred cannot
be made the basis for a recovery.’’ (Citation omitted;
internal quotation marks omitted.) Id. ‘‘[W]here the trial
court ha[s] in fact addressed a technically unpleaded
claim that was actually litigated by the parties, it [is]
improper for the Appellate Court to reverse the trial
court’s judgment for lack of such an amendment [to
the complaint].’’ Stafford Higgins Industries, Inc. v.
Norwalk, 245 Conn. 551, 575, 715 A.2d 46 (1998).
‘‘Whether a complaint gives sufficient notice is deter-
mined in each case with reference to the character of
the wrong complained of and the underlying purpose
of the rule which is to prevent surprise upon the defen-
dant. Waterbury Petroleum Products, Inc. v. Canaan
Oil & Fuel Co., 193 Conn. 208, 223–24 n.16, 477 A.2d 988
(1984).’’ (Internal quotation marks omitted.) Stamford
Landing Condominium Assn., Inc. v. Lerman, supra,
109 Conn. App. 274.
   The defendant claims that the court’s determination
that ‘‘all ‘crushing’ or processing is prohibited by [the]
Stamford zoning regulations was made in violation of
[the defendant’s] due process rights’’ because it
exceeded the scope of the cease and desist order. It
asserts that the trial court granted relief that went
beyond the four corners of the cease and desist order
by enjoining the defendant from processing excavation
materials, and from crushing non-rock materials.
Resolving this issue requires us to consider the plead-
ings, the court’s memorandum of decision, and the
issues actually litigated at trial. It also requires careful
consideration of the distinction between the trial court’s
interpretation of the regulations, its factual findings,
and its orders.
   In discussing the verified complaint, the court stated
that ‘‘[p]aragraph 7 of the Cease and Desist Order
alleges zoning violations. They consist of the operation
of an illegal preparation recycling operation, a rock
crushing enterprise, as well as a material transfer site.
Despite the Order to Cease and Desist, the defendant
did not cease and desist. The plaintiff[s] [claim] that
the defendant continues to violate the regulations. The
defendant denies any violations. The City claims the
cease and desist [order] is violated as follows: a. The
defendant continues to utilize, or to permit the subject
premises to be utilized illegally, as a preparation recycl-
ing operation within the M-G Zoning District; b. The
defendant continues to utilize, or to permit the subject
premises to be utilized illegally, as a rock crushing oper-
ation with the M-G Zoning District; c. The defendant
continues to utilize, or to permit the subject premises
to be utilized illegally, as a material transfer site within
the M-G Zoning District; d. The defendant has, by its
above described illegal use of the subject premises,
caused an adverse impact on the adjacent residential
multifamily neighborhood through the creation of sig-
nificant noise, dust and physical vibrations, thereby
destroying the peace and quiet enjoyment of said adja-
cent residential neighborhood and thereby reducing the
quality of life therein.’’
   Vitti acknowledged that the defendant was told to
cease crushing of non-rock materials.22 Lunney noted
in his July 28, 2010 letter to his file: ‘‘[Vitti] is running
a rock crushing, blacktop crushing, concrete crushing,
recycling operation and recycling preparation opera-
tion, as defined by [section] 82.1 of section 3 of the
zoning regulations of the City of Stamford Zoning, [with-
out] the proper approvals.’’ Lunney testified that all
crushing was prohibited, acknowledged that concrete
crushing was not rock crushing, and maintained that
the ‘‘recycling aspect’’ was the source of the ban on
crushing concrete. Lunney also testified that he told
Vitti that all crushing was barred.23 Vitti testified that
the same machine, a blue crusher, could be used for
sorting, crushing of non-rock materials, and crushing
rock.24
   The trial court in its memorandum of decision defined
rock as naturally occurring material. It then ruled: ‘‘The
defendant insists that [it] is not crushing rocks, so there-
fore further examination is moot since, if [it] is enjoined
from doing something [it] isn’t doing, then there is no
harm to the defendant.’’ Shortly thereafter, it ruled: ‘‘It is
incomprehensible to this court that only rock crushing
could be regulated by a special permit, yet all other
crushing of any other materials could be done at will.
The philosophy of the regulations is to control activities
such as this.
   ‘‘The court finds the allegations of paragraph 7 [of
the cease and desist order, as stated in the complaint]
to be proven by a fair preponderance of the evidence.
The court finds the defendant was operating a recycling
operation-material transfer site in violation of the regu-
lations, and was crushing and sorting construction and
road materials and the like, also in violation of the regu-
lations.
  ‘‘All of the facts stated in this decision are ‘found’ by
this court.’’
   After determining that the defendant’s conduct was
not wilful and, therefore, did not merit the imposition
of any fines, the court ordered as follows: ‘‘The court
grants a permanent injunction requiring the defendant,
Ten Rugby Street, LLC, to comply with zoning regula-
tions at the Ten Rugby Street property; to cease the
operation of any crusher on Ten Rugby Street; to com-
ply with the cease and desist order dated [June 21,
2010], to wit: that the said defendant cease to illegally
utilize, or to permit to be so utilized, the premises
located at 10 Rugby Street to operate a rock crushing
enterprise or to conduct a preparation recycling opera-
tion without a special exception; and a permanent
injunction from continuing violations of zoning regu-
lations.’’
   In its memorandum of decision, the trial court made
factual and legal determinations as a necessary compo-
nent of its determinative process which were not specif-
ically contemplated in the cease and desist order and
complaint. In determining whether the defendant was
engaged in the practice of operating a recycling prepara-
tion operation, it was necessary for the court to deter-
mine whether the defendant’s crushing of construction
and demolition materials meant that it was engaged in
a recycling preparation operation. This required the
court to determine whether those activities fit under
any permitted use category. The court’s determination
that crushing non-rock materials did not fit within a
permitted use category was a necessary component of
its determination that a recycling preparation operation
is the only use in the regulations that contemplates
the defendant’s primary business, as found by the trial
court, of ‘‘recycling large amounts of other contractors’
excavation, construction and demolition material by
crushing and shredding this material into a marketable
product such as gravel or clean fill.’’ (Emphasis in origi-
nal.) Moreover, the defendant was aware that Lunney
interpreted the regulations to bar all crushing, not sim-
ply rock crushing.25 The defendant was on notice, having
received the cease and desist order and the complaint
claiming that it was barred from operating a recycling
preparation operation, that it could be barred from
crushing construction and demolition materials.
   The defendant also argues that the court impermissi-
bly enjoined it from processing excavation materials. As
we determined in analyzing the meaning of a recycling
preparation operation in § 82.1, the court properly
found that any excavation materials processed by the
defendant fall within the residual ‘‘and similar materi-
als’’ provision of § 82.1. The defendant bases this claim
on the trial court’s finding ‘‘that a ‘contractor’s yard’ is
for storage of materials and equipment, and not for
processing of material and not for cutting and pro-
cessing metal.26 The court [found] that the definition of
‘contractor’s yard’ should not be read so broadly as to
make meaningless other definitions that have restric-
tions here concerning no crushing.’’ We conclude that
this finding was a necessary component of the court’s
analysis of a recycling preparation operation. In order
to determine whether the defendant’s actions in pro-
cessing excavation, construction, and demolition mate-
rials were barred by the definition of recycling
preparation operation, the court needed to determine
whether they were permissible in a contractor’s yard,
or another permitted use category. Having done so, it
could then determine that processing excavation, con-
struction, and demolition materials was barred by the
recycling preparation operation definition as it entailed
‘‘sorting and consolidation of solid waste materials,
including . . . construction materials, demolition
materials . . . and similar materials . . . .’’ Stamford
Zoning Regs., art. II, § 82.1.27
  The injunction also orders that the defendant cease
the operation of any crusher. To the extent that the
defendant was using the crushers to screen excavation,
construction, and demolition materials, in addition to
using them to crush excavation, construction, and
demolition materials or rocks, the defendant will be
barred from doing so. To the extent that screening mate-
rial brought by others qualifies as recycling, the defen-
dant will be barred from that.28 Lunney testified that
removing the crushers was the only way to make the
defendant cease crushing rocks.29 The trial court was
within its discretion to grant the injunction requiring
removal of the crushers, even though it may also pre-
vent the defendant from screening his own material
using the crushers.30 Screening the defendant’s own
material was not listed in the cease and desist order,
but it was within the court’s discretion to determine that
the only way to prevent the defendant from crushing in
violation of the regulations was to order the removal
of the crushers, even if they can also be used for screen-
ing. The injunction concludes with the broad statement
that the court is granting ‘‘a permanent injunction from
continuing violations of zoning regulations.’’ We take
this as a concluding summation which does not enjoin
any further activity other than that specifically listed
previously in the paragraph.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     ‘‘Pursuant to General Statutes § 8-12, the plaintiff, as the zoning enforce-
ment officer, is vested with the power to enforce the city’s zoning code.
See Enfield v. Enfield Shade Tobacco, LLC, 265 Conn. 376, 378, 828 A.2d 596
(2003).’’ Driska v. Pierce, 110 Conn. App. 727, 728 n.2, 955 A.2d 1235 (2008).
   2
     The trial court did not analyze the meaning of material transfer site; we
take the trial court’s reference to a material transfer site to also refer to
the recycling preparation operation, which is defined in the regulations in
relevant part as ‘‘[a]n operation of a recycling/transfer facility solely for the
collection . . . of solid waste materials . . . for transfer to other sites for
final reprocessing, reclamation, conversion or change of form.’’ Stamford
Zoning Regs., art. II, § 82.1; see discussion in part I B of this opinion.
   3
     The court described the factual background for this case with reference
to Vitti himself and his various companies, even though the only defendant
is Ten Rugby Street, LLC.
   4
     The defendant requested that the trial court articulate the distinction
between crushing material and screening material, the meaning of the terms
‘‘crusher’’ and ‘‘rock crushing,’’ the scope of the injunction, the basis for
the court’s finding that the defendant was operating a recycling preparation
operation, and the meaning of ‘‘demolition’’ and ‘‘solid waste’’ materials. In
denying the motion, the court ruled that its memorandum of decision had
properly and completely addressed these issues.
   5
     The defendant also claims that the trial court erred in adopting the new
interpretation by Lunney and disregarding his predecessors’ interpretations
of the zoning regulations, in that prior zoning enforcement officers had
not found the defendant’s activities to violate the regulations. When asked
whether there was a difference of opinion between him and prior zoning
enforcement officers regarding the interpretation of the regulations, Lunney
testified that he was not aware of one, but acknowledged that where a term
was undefined, ‘‘three people could look at it and have a slightly different
view of it.’’
   In support of its claim that there was a prior interpretation, the defendant
points to Vitti’s testimony, and the failure of prior zoning enforcement
officers to find a violation. The defendant did not assert the existence of a
prior interpretation in its answer and special defenses, and made only passing
reference to the existence of a prior interpretation in its opening arguments.
The defendant did assert that there was a prior interpretation in its posttrial
memorandum of law. The court did not make a finding that any prior
interpretations had been made, and the defendant failed to request an articu-
lation of whether prior interpretations had been made. Pursuant to Practice
Book § 61-10 (b), ‘‘this court will not decline to review a claim on appeal
solely on the basis of a party’s failure to seek an articulation.’’ (Emphasis
omitted; internal quotation marks omitted.) Murcia v. Geyer, 151 Conn.
App. 227, 231 n.1, 93 A.3d 1189, cert. denied, 314 Conn. 917, 100 A.3d 406
(2014). This court has previously stated that this section does not absolve
a defendant of that defendant’s duty to preserve the record or prevent the
court from declining to review a claim where the record is inadequate for
reasons other than the failure to seek an articulation. Id. The existence of
a prior interpretation would have been a question of fact for the trial court.
As we stated in Gordon v. Gordon, 148 Conn. App. 59, 67–68, 84 A.3d 923
(2014), ‘‘[t]he record contains no findings by the court with regard to the
defendant’s claim . . . . Cognizant that we must make every reasonable
presumption in favor of the correctness of the court’s decision . . . we are
left to conclude on the basis of our review of the limited record provided
that the court acted reasonably . . . .’’
   6
     The defendant asserts that the complaints of neighboring property own-
ers have been a driving influence on the plaintiffs’ decision to pursue this
action after previously allowing the defendant to conduct its operations.
   7
     The defendant frequently notes that the general industrial district is the
most heavily industrial district in Stamford, but in interpreting a specific use,
such as a ‘‘contractor’s material and equipment storage yard and building,’’ it
should be noted that a given use may be maintained in other zones.
   8
     A sand and gravel pit is only permitted in a general industrial district
subject to a special exception, yet crushing is barred; this further militates
against the defendant’s argument that because the property is in a general
industrial district, crushing should be permitted.
   9
     The regulatory text provides in relevant part: ‘‘3. Conditions: a. There
shall be no processing of excavated materials on the premises except with
a simple bar type screen to remove oversize aggregates and used only for
loading of trucks. Except for rock crushing as permitted under paragraph
5 below, there shall be no processing of excavated materials on the premises
except with a simple bar type screen to remove oversize aggregates and
used only for loading of trucks. . . .
   ‘‘5. Regardless of the amount of material excavated, any rock crushing
activity shall require application to and issuance of a Special Exception by
the Zoning Board in accordance with the standards and procedures of
Section 15-A, Section 19 and the special standards as set forth below. . . .
No material brought to the site shall be processed by crushing. All material
processed by rock crushing shall be used on site exclusively pursuant to a
valid plan of improvements . . . . Any violation of any conditions of
approval or any standards of this regulation shall be cause for immediate
stoppage of the operation and revocation of the permit.’’ Stamford Zoning
Regs., art. IV, § 15 A 3 and 5.
   10
      We discuss the import of the distinction between crushing in general
and crushing rocks in part II of this opinion.
   11
      The definition for contractor’s storage yards cited by the court in Brook-
side Nurseries, Inc., was ‘‘[a] parcel of land, with or without structures, a
minimum of 12,500 square feet in size, used for the storage of contractor’s
equipment and materials used in the construction trade; including, but not
limited to, trucks, vans, bulldozers, backhoes and other similar equipment
customarily associated with a contractor and or stockpiles of construction
materials, such as concrete, gravel, woodchips, masonry, plumbing or electri-
cal supplies, and other similar materials. All such equipment and material
shall be stored in an environmentally safe manner behind the front setback
line and no closer than five feet (5) to the side or rear property lines. All
such stockpiles shall be limited to a maximum height of twenty feet (20) and
shall be effectively screened from view from adjacent properties.’’ (Internal
quotation marks omitted.) Brookside Nurseries, Inc. v. Zoning Board of
Appeals, supra, 43 Conn. L. Rptr. 324.
   12
      Although the definition also contains the phrase ‘‘no reprocessing,’’ the
trial court referred to the defendant’s activities as ‘‘processing’’ and the
definition permits crushing, shredding, and pulverizing, all of which describe
the defendant’s activities. Our use of ‘‘processing’’ refers to the activities
listed in § 82.1 (a): collection, compacting, crushing, shredding, baling, pul-
verizing, separation, sorting, and consolidation; rather than ‘‘reprocessing.’’
   13
      As Lunney testified: ‘‘Well, you’re not comparing the same thing. You’re
comparing municipal solid waste, which is set up for people who are going
to do recycling out of their house, in a section that is not related to the
zoning code. It’s more of a city code. And then, zoning regulations, and the
intent of the zoning regulations, and the term isn’t even the same. One is
solid waste. And one is municipal solid waste. So, I don’t know how you
can [conclude] the definitions are the same.’’
   14
      The defendant upends this relationship by assuming that solid waste
and municipal solid waste are identical: ‘‘And also, bulky waste, listed as
an exclusion from ‘Municipal Solid Waste’ . . . is not solid waste and so
even if excavation materials are bulky waste, they are not regulated by
82.1.’’ To the contrary, municipal solid waste, bulky waste, and recyclables
are subsets of solid waste, and § 82.1 defines another subset of solid waste
containing materials which the ordinances define as bulky waste or recy-
clables.
   15
      General Statutes § 22a-207 provides in relevant part: ‘‘Definitions. For
the purposes of this chapter and chapter 103b . . .
   ‘‘(3) ‘Solid waste’ means unwanted or discarded solid, liquid, semisolid
or contained gaseous material, including, but not limited to, demolition
debris, material burned or otherwise processed at a resources recovery
facility or incinerator, material processed at a recycling facility and sludges
or other residue from a water pollution abatement facility, water supply
treatment plant or air pollution control facility . . .
   ‘‘(23) ‘Municipal solid waste’ means solid waste from residential, commer-
cial and industrial sources, excluding solid waste consisting of significant
quantities of hazardous waste as defined in section 22a-115, land-clearing
debris, demolition debris, biomedical waste, sewage sludge and scrap
metal . . . .’’
   16
      While questioning Lunney, the defendant’s attorney attempted to classify
materials that resulted from digging up a road as excavation materials.
Lunney testified: ‘‘Now, if you’re excavating a road, then that’s not excavation
materials anymore. That’s kind of like a demo. You’re demoing the road.
And that’s different.’’
   17
      The definition was also amended in 1996, but the defendant has not
claimed that this amendment altered the applicability of the definition to it.
   18
      The defendant asserts that Vitti began his business in 1967, therefore
it has been engaged in this use since that date. We conclude that the date
in question would be when Vitti commenced use of the property for crushing
or recycling activities, not when he or his business began those activities
at a different property. Regardless, Vitti did not start his business prior to
1951, when Stamford first enacted its zoning regulations.
   19
      If the defendant did have a prior nonconforming use, it would be
restricted from expanding that use. The trial court made numerous findings
suggesting that his use had expanded significantly since 1990, but did not
quantify the level of activity that would have been permissible under a prior
nonconforming use since 1990.
   20
      The plaintiffs argue that as the due process issue was not presented to
the trial court, it is not reviewable. Because they have failed to brief this
issue adequately, we consider the defendant’s argument.
   21
      ‘‘In seeking an injunction pursuant to [General Statutes] § 8-12, the town
is relieved of the normal burden of proving irreparable harm and the lack
of an adequate remedy at law because § 8-12 by implication assumes that
no adequate alternative remedy exists and that the injury was irreparable.
. . . The town need prove only that the statutes or ordinances were vio-
lated.’’ (Internal quotation marks omitted.) Bauer v. Waste Management of
Connecticut, Inc., 239 Conn. 515, 532–33, 686 A.2d 481 (1996).
   22
      On cross-examination by the plaintiffs, Vitti testified as follows:
   ‘‘Q. So, would you agree with me that over the years and your testimony
today is, I don’t crush rock?
   ‘‘A. No. I never intended to crush rock.
   ‘‘Q. Okay. And you think that you’re legal in crushing concrete, black-
top, brick?
   ‘‘A. For the previous people that I dealt [with] after 2010, it was legally.
   ‘‘Q. But you’d also agree that Mr. Lunney says in 2010, Tony, you can’t
do it, and, I’m going to have to go to court?
   ‘‘A. Right. That’s why we’re here today to straighten ‘em out to see what’s
wrong or right. I don’t know why. That’s what I’m doing here today.’’
   23
      In rebuttal testimony, the plaintiffs questioned Lunney as follows:
   ‘‘Q. Mr. Lunney, what did you tell Mr. Vitti in July, 2010, at the meeting
that you’ve already heard testimony about and . . .
   ‘‘Q. Did you tell him it was okay, he could do anything he wanted, including
crushing automobiles, except for rock crushing? . . .
   ‘‘A. No. . . .
   ‘‘Q. All right. Did you tell him that he couldn’t crush blacktop?
   ‘‘A. Yes.
   ‘‘Q. He couldn’t crush brick?
   ‘‘A. Yes.
   ‘‘Q. He couldn’t crush concrete block?
   ‘‘A. Yes.
   ‘‘Q. Any kind of block?
   ‘‘A. Yes.
   ‘‘Q. All right. And you told him that he was recycling?
   ‘‘A. Yes.
   ‘‘Q. And he couldn’t do it?
   ‘‘A. Yes.’’
   24
      Vitti testified on direct examination regarding the multiuse machines
that he uses:
   ‘‘Q. All right. And when did you start using new types of machines?
   ‘‘A. I used a new type of machine, it was after two—you know, I don’t
remember exactly, but beginning 2000, before 2000.
   ‘‘Q. Around 2000 and before 2000?
   ‘‘A. Yeah, something like that.
   ‘‘Q. Okay. And the new type of machine, what would you call the new
type of machine when you started using it?
   ‘‘A. You call the crusher, you call the shredder, you call the screen. You
got seven type of different type of machine.
   ‘‘Q. And what—do they all do the same thing?
   ‘‘A. They all do the same thing. It’s similar if you go to the supermarket
and you buy grind meat, meat—you grind . . . meat. That machine could
change the parts inside. You could grind the meat. You could grind the
cheese. You grind tomato. You could grind anything you want in there.
   ‘‘That’s what the crusher is, what the screen is. You change the parts
inside, and you do what kind—any kind of work that you want to do.’’
   25
      On redirect examination, the plaintiffs’ counsel questioned Lunney as
to what crushing Lunney claimed constituted a violation:
   ‘‘Q. Mr. Lunney, is it a violation of zoning to crush rock?
   ‘‘A. Yes.
   ‘‘Q. Is it a violation of zoning to crush blacktop?
   ‘‘A. Yes.
   ‘‘Q. Is it a violation of zoning to crush concrete?
   ‘‘A. Yes.’’
   26
      We agree with the defendant that the reference to ‘‘metal’’ here is an
incongruity. Aside from the removal of rebar during the crushing process,
no references to metal were made during the trial. We assume that the
court’s reference to metal here was inadvertent. Rather than surmising as
to the court’s intention, we ignore the clause, ‘‘not for cutting and pro-
cessing metal.’’
   27
      Lunney specifically testified on cross-examination by the defendant
as follows:
   ‘‘Q. And although in your cease and desist orders, you’ve ordered Mr.
Vitti to remove the rock crushing equipment, you weren’t talking about pro-
screen; right?
   ‘‘A. No, I was not.
   ‘‘Q. And you knew it was there; correct?
   ‘‘A. Yes, I did.
   ‘‘Q. And so you didn’t feel that it was a violation to have this pro-screen
machine there; correct?
   ‘‘A. I didn’t think that it was a violation of the—what I had asked him to
stop doing, which was rock crushing and recycling. The screening aspect
of it was not something that I was addressing; correct.’’
   Lunney’s testimony suggests that he was uncertain whether use of the
screener, by itself, would be a violation, but that use of the screener was
not the subject of his cease and desist order.
   28
      Lunney does suggest that screening one’s own material could be an
accessory use in a contractor’s yard; this issue has not been presented to
us and we do not reach it.
   29
      Upon redirect examination of Lunney by the plaintiffs, he testified as
follows:
   ‘‘Q. So, in your mind, the only way to prevent him from crushing rocks
is by removing the rock crusher.
   ‘‘A. That’s correct.’’
   30
      The most informative reference to crusher in the trial court’s decision
is in the facts section: ‘‘[I]n 2000 [Vitti] got new machines, a crusher and a
shredder that all do the same type of things. He changes the inside parts.
The wheels, spin and crush in an impactor and then it screens the materials.’’
We take it that these new machines, which can be used as crushers, shred-
ders, and screeners, are those which are the subject of the injunction.